Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3 – 5 and 7 – 10 are pending.

Allowable Subject Matter
Claims 1, 3 – 5 and 7 – 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record does not teach or fairly suggest in combination of elements as recited in the Applicant’s independent claims 1, 8, 9 and 10 (renumbered as 1, 6, 7 and 8) directed to a) collecting data including labeled claims from several fact-checking websites, for creating dataset which is used for evaluation; b) estimating the relevance of posts/query results retrieved from a search engine to a given input document, by calculating the mean relevance error (MRE), based on estimating the minimal distance between words comprising both the retrieved posts and the input document; c) labeling a subset of claims for evaluation, by choosing a number of claims that gained the maximal and the minimal mean relevance error (MRE); and d) finding the most appropriate queries in order to retrieve the maximal number of relevant posts using an opaque search engine, by performing an interactive greedy search for the best word that should be added to the input query, for maximizing the corresponding posts retrieved by the search engine, wherein calculating the mean relevance error (MRE) is performed by estimating the minimal distance between vector representations of the retrieved posts and the input document, according to the following steps: i) removing i and a document d as the minimal distance between a word wi and all the words in the set of words in the input document d, defined as Wd v) averaging the distances of all words wi ∈Wp, which defines as the set pf words in p∈P, to the document d, for calculating the distance of a post p from document d vi) defining the mean relevance error (MRE) of the collection P to the document d as the average distance of all posts in P from document d and calculating said MRE.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774. The examiner can normally be reached M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK E HERSHLEY/Primary Examiner, Art Unit 2164